Holcomb, J.
It is contended in this case that the trial court erred in entering an order of confirmation of a sale of real estate made in foreclosure proceedings over the objection of the defendant below. It is argued that the appraisement of the property was inadequate and “unconscionably low and unjust.” The property was appraised at $800. Two witnesses, called by defendant in error, made affidavit that the property was worth only the sum fixed by the appraisers. To overcome this showing in support of the appraisement the plaintiff in error presented affidavits of two witnesses ivho say the property was worth $1,000. When the record discloses a state of facts such as just narrated, and a conflict of opinion as to value exists as it does in this case, it is difficult to discern ivherein the court erred in upholding the appraisement and entering a final order of confirmation. The most that can be successfully *576urged by plaintiff in error is that the appraisers were mistaken in the value adopted by them. This alone is insufficient to justify an order vacating the appraisement. Nelson v. Alling, 58 Nebr., 606, and authorities there cited. Furthermore, the property sold for more than two-thirds of its alleged value as contended for by plaintiff in error, so that if it be conceded the valuation he places on the property is correct he has not been prejudiced by the appraisement complained of. Unland v. Crane, 63 Nebr., 451.
The order complained of is accordingly
Affirmed.